                 Case 1:20-cv-10948-CM Document 22 Filed 05/18/21 Page 1 of 2



                                                                                               ~

                                                                        THE LAW OFFICES OF     ,    USDCSDNY
                                                                                                    ~DOCUMENT
                                                            NEAL BRICKMAN, P.1
                                                                                                    ALECTRONICALLY FILED
                                                       420 LEXINGTON AVENUE, SUITE 2
                                                                                     DOC#:                               I
                                                           NEW YORK, NEW YORK l O170
                                                                                                    DATE FILED:   5 , I'\ \JoJ-i
NEAL BRICKMAN                                                                                                                TELEP.HONE:
JUDITH L. GOLDSBOROUGH                                                                                                       (212) 986-6840
ETHAN Y. LEONARD
VIRGINIA A. REILLY                                                                 )oV)!
JASON A. STEWART
                                                                                 1
                     ,.~ • .J   I,..;.   -   ..   .....,,   --   ....
                                                                            ) \ / May 18,    2021

      Via ECF

      Honorable Colleen McMahon, U.S.D.J.
      Daniel Patrick Moynihan
      United States Courthouse
      500 Pearl Street - Courtroom 24A
      New York, NY 10007-1312
      (212) 805-6325
                                                                                   Re:   Brown v. NYC DOE, et al.
                                                                                         Case Number: l :20-cv-10948-CM

       Dear Judge McMahon:

              We represent the Plaintiff, Marina Brown, in the above-referenced action. We write today
      jointly with counsel for Defendants .

                Specifically, we write to request -- pursuant to the Court Individual Practice Rule V.H --
       that this matter be stayed. As the Court is now aware, due to Covid and the various timing
       restrictions concerning filings with the EEOC and against governmental entities, such as the
       Department of Education, there exist two actions by Ms. Brown against the DOE: the instant
       action (the "Federal Action") and an earlier action filed in the Supreme Court of the State of
       New York (the "State Action"). While both actions contain some causes of action that are based
       on over-lapping facts , the State Action includes additional parties, including the Principal of the
       relevant school, as well as, inter alia, causes of action based on New York City anti-
       discrimination laws which have different standards of scope and proof than similar claims under
       Title VII.

               Given that the State Action was filed earlier and that the issues therein are broader and
       could have some dispositive effect on the claims before this Court - while the opposite is not
       true - and given Defendants' decision to file motions to dismiss in both proceedings, it is
       respectfully submitted that the interests of judicial economy and the parties' own interests would
       be served by the issuance of a stay in this action pending resolution of the State Action.
                    ---------------·-
        Case 1:20-cv-10948-CM Document 22 Filed 05/18/21 Page 2 of 2




      Wherefore, it is respectfully requested that this Court issue a stay in the instant action.

                                                             Respectfully submitted,


                                                             ~µ
                                                             Ethan Leonard (EL2497)


Cc:   Laura C. Williams (Via ECF and Electronic Mail on consent)
